Title: To George Washington from Abraham Skinner, 3 September 1781
From: Skinner, Abraham
To: Washington, George


                  
                     Sir
                     Elizabethtown September 3rd 1781.
                  
                  In obedience to your Excellency’s commands I have obtain’d the release of all our Privates in the hands of the Enemy—I am this day to confer with the British Commissary on the subject of your Letter of the 28th ulto relative to the Exchange of General Burgoyne for our Officers, and shall immediately report to you my proceedings on my return from Statin Island the place appointed for our meeting.  I am with the highest Respect—Your Excellency’s Mo. Obedt Servt
                  
                     Abm Skinner Commissy Genl Pris.
                  
               